Order on reargument, modifying in certain respects an order granting, upon condition, defendant’s motion to open its default, reinstating defendant’s answer in part, but otherwise adhering to the original order, modified by reinstating, also, the additional defenses designated fifth, sixth and seventh, and as so modified affirmed, with ten dollars costs and disbursements to respondent, the cause to be placed on the Trial Term day calendar for Monday, May 10, 1937, with the consent of the justice presiding; upon condition that within five days from the entry of the order hereon defendant pay plaintiff’s attorney $500 and stipulate to waive any defense of the Statute of Limitations contained in any Norwegian law in the event that it be found that plaintiff must be relegated to the Norwegian law for a remedy for his claimed grievances. Should defendant fail to comply with these conditions, the order is affirmed, with ten dollars costs and disbursements to respondent. Appeal from original order dismissed. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ., concur.